McWhoiiteR, Judge:
This was a bill in chancery filed in the circuit court of Tucker county by the Washington National Building and Loan Association, a corporation, against William G. Conley, Josiah C. Stoddard and Addison G. Dubois, trustees, and S. D. Few, to which bill the defendants Conley and Few filed their demurrer which being considered by the court was sustained and the plaintiff declining to amend its bill the same was dismissed by the court and a decree for costs entered against-the plaintiff. From which decree the plaintiff appealed.
The questions involved in this cause were considered in the case of Washington National Building and Loan Association v. Buser and others in a decision rendered at the present term of court. For the same reasons there assigned the decree in this case is reversed, the defendants’ demurrer to the bill is overruled and the cause remanded to the circuit court to be there further proceeded in.

Reversed.